DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 10-12, 14, 16-18, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rapidly” in claims 1 and 10 is a relative term which renders the claim indefinite. The term “rapidly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification is unclear as to how to designate between rapid and non-rapid expansion of the parasail.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Eilertson (US 3,796,398) in view of Fleming, III (US 8,056,861).
In re. claim 1, Eilertson teaches a recovery system, comprising: and a guidance system (in flight control circuit) (fig. 20) wherein the guidance system is configured to operate independent of one or more redundant systems (no dependency of a redundant system disclosed); a parasail (43) comprising a canopy (fig. 6) fastened by a releasable fastener (29) (figs. 1-2), wherein the parasail is compressed into a compact mass (fig. 1) and is configured to rapidly expand (figs. 1-6) (rapid as compared to not using ballistics, for example) such that the parasail suspends the vehicle before the vehicle falls due to gravity (equivalent structure provides equivalent function); primary ballistics (33, 35) attached to the parasail (col. 3, ln. 45-48); a trigger circuit (177) that is configured to be activated (col. 8, ln. 25-30), and to direct the primary ballistics to launch (179) (fig. 20) and deploy the parasail (43); and wherein the guidance system is further configured to steer the vehicle to a landing site (col. 4, ln. 38-41).
The examiner notes that Hilliard et al. (US 2002/0070315) teaches an internal navigation unit (110) that may be used as a less expensive alternative to GPS (36) data (para [0048]).  As no GPS is disclosed in Eilertson, the guidance system of Eilertson is understood to operate independently of a redundant GPS system.

Fleming teaches directing the primary ballistics (510) (fig. 13) to launch (620) (fig. 14) after receiving an indication from the guidance system whether the vehicle is in a state for safe deployment of the recovery system (610) (col. 9, ln. 9-18).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Eilertson to include the teachings of Fleming to have the recited activation indication, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of preventing unsafe deployment of the parachute. 
In re. claim 2, Eilertson as modified by Fleming (see Eilertson) teach the recovery system of claim 1, wherein the parasail couples to one or more load bearing supports (39) coupled to at least one actuator configured to pull and release the one or more load bearing supports (col. 4, ln. 38-41).
In re. claim 3, Eilertson as modified by Fleming (see Eilertson) teach the recovery system of claim 1, wherein the parasail further comprises structural ridges (51) along a width of the parasail (fig. 5) (col. 4, ln. 1-3).
In re. claim 5, Eilertson as modified by Fleming (see Eilertson) teach the recovery system of claim 1, wherein the parasail further comprises secondary ballistics (47) configured to inflate the canopy of the parasail (col. 3, ln. 53-58).
In re. claim 6, Eilertson as modified by Fleming (see Fleming) teach the recovery system of claim 1, further comprising a memory, wherein the memory contains a database comprising data for at least one landing site along a route (terrain database (470)) (col. 7, ln. 38-45).

In re. claim 8, Eilertson as modified by Fleming (see Eilertson) teach the recovery system of claim 1, further comprising secondary ballistics (47) attached to the parasail, wherein the secondary ballistics are configured to activate after the primary ballistics (fig. 20) and to stretch corners of the parasail (col. 3, ln. 53-58).
In re. claim 9, Eilertson as modified by Fleming (see Eilertson) teach the recovery system of claim 8, wherein a timing mechanism (189) is stored within the secondary ballistics (fig. 20) (col. 8, ln. 40-47).
In re. claim 21, Eilertson as modified by Fleming (see Fleming) teach the recovery system of claim 1, wherein the indication from the guidance system whether the vehicle is in a state for safe deployment of the recovery system includes an indication whether the vehicle is upright (col. 9, ln. 15-18).
In re. claim 22, Eilertson as modified by Fleming (see Fleming) teach the recovery system of claim 21, wherein the guidance system is configured to determine whether the vehicle is upright based on an attitude of the vehicle (col. 9, ln. 15-18).

Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Eilertson as modified by Fleming as applied to claim 1 above, and further in view of Babb et al. (US 6,144,899).


Fleming teaches the position information is three-dimensional (terrain database (470)) (col. 7, ln. 38-45).
Eilertson as modified by Fleming fail to disclose the receiver unit is a global navigation satellite system receiver unit.
Babb teaches a receiver (313) unit is a global navigation satellite system receiver unit (col. 7, ln. 32-36).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Eilertson as modified by Fleming to incorporate the teachings of Babb to have the recited receiver unit, for the purpose of utilizing signals from an earth orbiting satellite to determine a precise location.
In re. claim 24, Eilertson as modified by Fleming (see Fleming) teach the recovery system of claim 1, wherein the guidance system is configured to receive geo-coordinates of the recovery system (GPS provided latitude and longitude coordinates, as well as the altitude of the aircraft) (col. 7, ln. 30-37).
Eilertson as modified by Fleming fail to specify the GPS is a GNSS receiver.
Babb teaches a receiver (313) unit is a global navigation satellite system receiver unit (col. 7, ln. 32-36).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Eilertson as modified by Fleming to incorporate the teachings of Babb to have the recited receiver unit, for the purpose of utilizing signals from an earth orbiting satellite to determine a precise location.

Claims 10-12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Eilertson in view of Strabala et al. (US 10,562,643).

In re. claim 10, Eilertson teaches a system comprising: a vehicle (25); a recovery system coupled to the vehicle (figs. 1-6), wherein the recovery system comprises: a parasail (43) comprising a canopy (fig. 6) fastened by a releasable fastener (29) (figs. 1-2), wherein the parasail is compressed into a compact mass (fig. 1) and is configured to rapidly expand (figs. 1-6) (rapid as compared to not using ballistics, for example); primary ballistics (33, 35) attached to the parasail (col. 3, ln. 45-48), wherein the primary ballistics are configured to launch the parasail (figs. 1-2); one or more known landing sites (desirable landing site) (col. 8, ln. 19-25); a guidance system (in flight control circuit) (fig. 20) wherein the guidance system is configured to be operated independent of one or more redundant systems (no dependency of a redundant system disclosed), and when the recovery system is activated, to steer the vehicle to one or more known landing sites (col. 4, ln. 38-41).
Eilertson fails to disclose selecting landing sites from a database containing data for a three-dimensional map including data on the known landing sites.
The examiner notes that Hilliard et al. (US 2002/0070315) teaches an internal navigation unit (110) that may be used as a less expensive alternative to GPS (36) data (para [0048]).  As no GPS is disclosed in Eilertson, the guidance system of Eilertson is understood to operate independently of a redundant GPS system.
Strabala teaches selecting landing sites (col. 10, ln. 40-46) (CLS map uses VDR score from lidar map) (col. 5, ln. 41-50) from a database (22) (fig. 1) containing data for a three-dimensional map (e.g. the lidar map) (col. 3, ln. 7-9) including data on known landing sites (landcover in database (22) includes airports) (col. 6, ln. 13-22).

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Eilertson to include the teachings of Strabala to select landing sites from a database containing data for a three-dimensional map including data on known landing sites, since Eilertson discusses using remote control for landing at the predetermined site, and doing so would enable the aircraft to avoid obstacles when landing at the site.
In re. claim 11, Eilertson as modified by Strabala (see Eilertson) teach the system of claim 10, wherein the vehicle is a vertical takeoff and landing vehicle (vehicle (25) includes any type of aircraft including helicopters) (col. 3, ln. 1-3).
In re. claim 12, Eilertson as modified by Strabala (see Eilertson) teach the system of claim 10, wherein the parasail couples to one or more load bearing supports (39) coupled to at least one actuator configured to pull and release the one or more load bearing supports (col. 4, ln. 38-41).
In re. claim 14, Eilertson as modified by Strabala (see Eilertson) teach the system of claim 10, wherein the parasail further comprises secondary ballistics (47) configured to inflate the canopy of the parasail (col. 3, ln. 53-58).
In re. claim 16, Eilertson as modified by Strabala (see Eilertson) teach the system of claim 10, further comprising secondary ballistics (47) attached to the parasail (fig. 6), wherein the secondary ballistics are configured to activate after the primary ballistics (fig. 20) and to stretch the corners of the parasail (col. 3, ln. 53-58).
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Eilertson as modified by Strabala as applied to claim 10, and further in view of Groden et al. (US 2019/0033862).

In re. claim 18, Eilertson as modified by Strabala fails to disclose a crow bar mechanism coupled to at least one propulsion mechanism; wherein the crow bar mechanism is configured to stop the at least one propulsion mechanism of the vehicle upon activation of the recovery system.
Groden teaches a crow bar mechanism (safety systems) coupled to at least one propulsion mechanism; wherein the crow bar mechanism is configured to stop the at least one propulsion mechanism of the vehicle upon activation of the recovery system (para [0034]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Eilertson as modified by Strabala to incorporate the teachings of Groden to have the recited crow bar mechanism, since Eilertson states the invention applies to any type of aircraft including helicopters, and doing so would prevent the collision and/or reduce the ensuing collision damage.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eilertson in view of Strabala and Hilliard et al. (US 2002/0070315).


Eilertson fails to disclose the redundant system is on the vehicle, and accessing the landing site data from a periodically updated three-dimensional map.
Hilliard teaches an internal navigation unit (110) (fig. 4) on the vehicle (payload (12)) (fig. 1) that may be used as a less expensive alternative to GPS (36) data (para [0048])
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have modified Eilertson to incorporate the teachings of Hilliard to have the recited redundant system on the vehicle, for the purpose of providing redundant navigation to the pilots controlling the guidance system.
Strabala teaches selecting landing sites (col. 10, ln. 40-46) (CLS map uses VDR score from lidar map) (col. 5, ln. 41-50) from a database (22) (fig. 1) containing data for a three-dimensional map (e.g. the lidar map) (col. 3, ln. 7-9) including data on known landing sites (landcover in database (22) includes airports) (col. 6, ln. 13-22).
As an alternative interpretation, Strabala teaches selecting landing sites (sites with zero VDR score) (col. 3, ln. 45-49) from a database (22) (fig. 1) containing data for a three-dimensional map (e.g. the lidar map) (col. 3, ln. 7-9) including data on known landing sites (landcover in database (22) includes airports) (col. 6, ln. 13-22).
.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Eilertson as modified by Fleming as applied to claim 21, and further in view of Fourie (US 9,604,726).

In re. claim 23, Eilertson as modified by Fleming (see Fleming) teach the recovery system of claim 21, wherein the trigger circuit directs the primary ballistics to launch when the vehicle is not upright (col. 9, ln. 19-25).
Eilertson as modified by Fleming fail to disclose launching at an angle selected to compensate the vehicle being not upright.
Fourie teaches launching at an angle selected to compensate the vehicle (col. 16, ln. 24-29).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Eilertson as modified by Fleming to include the teachings of Fourie to launch the primary ballistics at an angle, for the purpose of allow the parachute to be far from the vehicle upon deployment.

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Eilertson in view of Strabala as applied to claim 19 above, and further in view of Fleming.


Fleming teaches determining whether the vehicle is upright before launching the primary ballistics (col. 9, ln. 15-18).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Eilertson as modified by Strabala to include the teachings of Fleming to have the recited determining step, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of preventing unsafe deployment of the parachute. 
Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
Applicant argues Nowhere does Eilertson disclose that the wing 43 is configured to "rapidly expand such that the parasail suspends the vehicle before the vehicle falls due to gravity."
As stated in the above rejection, pyrotechnically blowing off hatch cover (29), expanding the wing (43) using pilot chute (33) and activating gas turbine for inflating the wing (col. 8, line 35-47) is more rapid than not using one of the previously mentioned means for deployment.  Therefore, the wing expansion is understood to occur rapidly, and the argument is considered non-persuasive.
Manual activation of a drag chute specifically designed to slow the vehicle does not teach or suggest expanding a parasail in a way that protects the vehicle from further height loss. And regardless of how the deployment switch 177 is actuated, deploying the drag chute 31 before deploying the wing 43 (see FIG. 20) will cause the vehicle to experience height loss from gravity and therefore wing 43 will not "suspend the vehicle before the vehicle falls due to gravity."
The examiner notes that loss in speed does not always result in loss of height, as the aircraft may be on an upward trajectory, for example.  In response to applicant's argument that the drag chute (31) would cause a loss in height, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, the argument is considered non-persuasive.
Applicant argues To the extent that the input maps disclosed in Strabala are three-dimensional, the input maps do not contain information on known landing sites. Doing so would contravene the purpose of the invention in Strabala to generate a contingent landing site from risk analysis performed on the input maps from the risk map generation module 28 and later, CLS map generation module 30.
The examiner notes that the input maps in the database (22) include updated data on known landing sites, as stated above, such as airports (col. 6, ln. 13-26).  As this portion of the reference has yet to be addressed, the argument is considered non-persuasive.
Applicant argues Assuming the input maps are three- dimensional, Strabala does not disclose that the CLS map used to designate the landing site, or even the risk map generated from the input maps, are three-dimensional. That three-dimensional map data is used to generate a CLS map does not teach selecting a landing site from the three-dimensional map in the database. And regardless of the particular map used to select a landing site, Strabala does not select a known landing site from any map it generates. The CLS module designates a contingency landing site to use only after processing the risk maps for a low risk site to attempt to land. See col. 9, lines 9-48. None of these CLS sites are known from the input maps stored in the database 22.
The examiner notes that the CLS map utilizes a property damage risk score (DR) that requires input from the 3D VDR map for the VDR score (col. 3, ln. 31-49) (col. 5, ln. 41-50).  Without the property damage risk score (DR) the contingency site could not be identified.  That is, without data used from the 3D map, the site could not be properly selected.  The examiner has also provided an alternative interpretation of the teachings of Strabala, that discloses the landing site better for landing based on the VDR scores, as stated above and in column 3, ln. 45-49.  Therefore, the argument is considered non-persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647